Holt, C. J.,
delivered the opinion of the court.
Frank Valentine Famular, defendant in the court below, was convicted of the statutory offense of kidnapping and there sentenced to be confined eight years in the State penitentiary. That sentence is now before us on a.writ of error.
This case is, mutatis mutandis, the case of Krummert v. Commonwealth, ante, page 581, 43 S. E. (2d) 831.
The offense is the same; the procedure is the same; the evidence is the same, and the sentence is the s.ame. For reasons which are set out in our opinion in Krummert’s Case, the judgment of the trial court in this case is affirmed.

Affirmed.